 



EXHIBIT 10.3.1
AMENDMENT NO. 1
TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1, dated as of February 1, 2008, to EMPLOYMENT
AGREEMENT, dated as of the 11th day of October, 1989 (the “Agreement”), by and
between UNITED STATES LIME & MINERALS, INC., a Texas corporation, and Bill
Hughes. Capitalized terms used but not defined herein shall have the same
meanings as in the Agreement.
     WHEREAS, Employer and Employee entered into the Agreement to set forth the
terms and conditions of Employee’s continued employment with Employer; and
     WHEREAS, Employer and Employee have agreed to an amendment to the
Agreement, effective February 1, 2008;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, Employer and Employee hereby agree as follows:

1.   Section 1 of the Agreement shall be deleted and replaced in its entirety
by:

     “1. Employment. Effective February 1, 2008, Employer hereby employs
Employee in the capacity of Senior Vice President –Development to undertake and
discharge, in accordance with the terms and conditions of this Agreement, such
duties, functions and responsibilities as are from time to time delegated to
Employee by Employer’s President & CEO. Employee shall generally be required to
provide services during the Amended Term (defined below) at Employer’s Dallas
location.”

2.   The first two sentences of Section 2 of the Agreement will be deleted and
replaced by:

     “The term of this Agreement, as amended shall commence as of the Amendment
Date and continue until February 1, 2009 (the “Amended Term”).”

3.   Exhibit A, as referred to in Section 3 will be replaced in its entirety
with the attached Exhibit A, which sets forth, among other items, compensation
for the Employee during the Amended Term.

 



--------------------------------------------------------------------------------



 



4. Except as expressly set forth herein, this Amendment No. 1 shall not by
implication or otherwise, alter, modify, amend, or in any way affect the terms
and conditions set forth in the Agreement, all of which shall remain in full
force and effect and are hereby reaffirmed as if set forth at length herein.
5. This Amendment No. 1 may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     IN WITNESS WHEREOF, Employer and Employee have executed this Amendment
No. 1 as of February 1, 2008.

                  UNITED STATES LIME & MINERALS, INC.    
 
           
 
  By:        
 
     
 
President & CEO    
 
                EMPLOYEE    
 
                     
 
      Bill Hughes    

 